Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This Office Action is responsive to application filed on 04/10/2018.  
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or render obvious a motivation to provide for a multi-stage dual clutch transmission apparatus for a vehicle as defined by the limitations of claims 1 and 7, including first input shaft having odd driving gear fixed thereon,  a second input shaft having even driving gears fixed thereon, first and second clutches, first and second output shafts having odd and even driven gears being freely rotatable thereon, a motor shaft having first and second delivery gears being freely rotatable on the motor shaft, and first and second one-way clutches, wherein the first delivery bear is engaged with one of the driven gears, wherein when the first delivery gear is engaged with an odd driven gear, the second delivery gear is engaged with an even driving gear among the even driven gears, and when the first delivery gear is engaged with an even driven gear, the second delivery gear is engaged with an odd driving gear among the odd driven gears.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.    
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HA DINH HO/Primary Examiner, Art Unit 3658